EXHIBIT 10.25 Portions of this Exhibit 10.25 have been omitted based upon a request for confidential treatment. This Exhibit 10.25, including the non-public information, has been filed separately with the Securities and Exchange Commission “*” designates portions of this document that have been redacted pursuant to the request for confidential treatment filed with the Securities and Exchange Commission. [Boeing Letterhead] November 12, 2009 6-5310-JLM-09-045 Mr. James Buch Timet Metals Corporation Vice President – Commercial 224 Valley Creek Blvd. Suite Exton, Pa Subject: Amendmentto the 2005 SBP Dear Mr.
